MELTON, Presiding Justice,
concurring specially
While I agree with the end result reached by the majority, I also believe that the majority did not have to go to the lengths that it did to distinguish the instant case from Green v. Drinnon, Inc., 262 Ga. 264 (417 SE2d 11) (1992) in order to reach the proper result. Nor am I convinced by the distinction. In my view, Green was simply wrongly decided and should be overruled.
Specifically, pursuant to Uniform Superior Court Rule 21, “[a]ll court records are public and are to be available for public inspection unless public access is limited by law or by the procedure set forth [in the rule].” (Emphasis supplied.) The judge’s tape-recorded com*435ments in Green were made “after court was called into session but before the call of any case.” (Emphasis supplied) Green, supra, 262 Ga. at 264. The comments were not part of the official court record of any case. Nor were the comments transcribed or the tapes themselves made a part of any official court record. For these reasons, I believe that Rule 21, which is applicable to court “records,” simply cannot be read so broadly as to reach tapes such as those of the judge’s comments in Green that were not transcribed and that were not made a part of the official record of any court case. Accordingly, I believe that the broad statement in Green that “[a]n official court reporter’s tape of a judge’s remarks in open court is a court record” is wrong. Green, supra, 262 Ga. at 265 (1). Under the circumstances presented in Green, the tapes were not court records and should not have been subject to public inspection, at least not pursuant to Rule 21.
Decided October 30, 2017.
Caplan Cobb, Michael A. Copian, James W. Cobb, Sarah Bremerton - Palmer, for appellant.
Leigh E. Patterson, District Attorney, John F. McClellan, Jr., Assistant District Attorney; Clare M. Gilbert, for appellee.
Stuckey & Manheimer, Hollie G. Manheimer, amicus curiae.
Because Green was wrongly decided, this Court should overrule it rather than go to strained and unnecessary lengths to distinguish it from the instant case.